October 9, 2015 Via EDGAR Correspondence United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Attention: Diane Fritz, Staff Accountant Dear Sirs/Mesdames: Re: Adira Energy Ltd. Form 20-F for Fiscal Year Ended December 31, 2014 Filed April 30, 2015 SEC File No.:0-30087 Further to the Company’s annual report for the fiscal year ended December 31, 2014 filed with the Securities and Exchange Commission (the “Commission”) on Form 20-F under the Securities Exchange Act of 1934, as amended, and all amendments filed with respect thereto, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure and response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defence in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, ADIRA ENERGY LTD. By:/s/ Gadi Levin Gadi Levin, Chief Financial Officer
